DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office Action is sent in response to Applicant’s Communication received 7/31/2019 for application number 16/528,614. The Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, and claims.
Claims 1 – 20 are presented for examination.

Drawings
Examiner contends that the drawings filed 7/31/2019 are acceptable for examination proceedings.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 8, 10-13, 15, 18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grobelny PGPUB 2015/0331754.
As per claim 1, Grobelny teaches a method comprising: 
powering on a device [0017: power-on an IHS], wherein the device is configured to operate in a safe operating mode and in a normal operating mode [0016 and 0023: (recovery boot process (safe operating mode) and normal IHS boot process)]; 
detecting whether the device enters the normal operating mode within a first time interval [0022-0023: (determine whether a timer has expired before boot is completed, and if not, the device enters normal boot)]; and 
enabling the device to operate in the safe operating mode when the device does not enter the normal operating mode within the first time interval [0022: (if timer has expired, IHS is rebooted and recovery boot block is used to correct the primary boot block)]. 

As per claim 2, Grobelny teach the method of claim 1, further comprising allowing the device to operate in the normal operating mode when the device enters the normal operating mode within the first time interval [Grobelny FIG. Steps 312-318 and 0023]. 
As per claim 3
As per claim 5, Grobelny teach the method of claim 1, further comprising waiting for a second time interval before the operation of enabling [FIG. 3: (the second time interval is the time it takes to complete steps 314, 302, 304, 306, and 308 in that order, which must occur before enabling the device to operate in the recovery boot)] .
As per claim 8, Grobelny teach the method of claim 1, further comprising enabling the device to operate in the normal operating mode after the device operates in the safe operating mode [FIG. 3 step 322-324 and 0024: (after booting into recovery boot, primary boot block is replaced and IHS is rebooted into normal mode)]. 
As per claim 10, Grobelny teach the method of claim 1, wherein the device is a solid state memory device (SSD) [0010: (IHS includes solid state memory devices and they too are booted in either a normal mode or a recovery mode)]. 

Claim 11 is similar in scope to claim 1 as addressed above and is thus rejected under the same rationale. Grobelny further teaches a power signal controller [0017: embedded controller]; a state machine [FIG. 3]; and a control signal controller [0017: EC processing system; and 0020-0024: (EC 206 uses watchdog timer to boot in either a normal mode or a recovery mode)].
Claim 12 is similar in scope to claim 2 as addressed above and is thus rejected under the same rationale.
Claim 13 is similar in scope to claim 3 as addressed above and is thus rejected under the same rationale.
Claim 15
Claim 18 is similar in scope to claim 8 as addressed above and is thus rejected under the same rationale.
Claim 20 is similar in scope to claim 10 as addressed above and is thus rejected under the same rationale.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grobelny PGPUB 2015/0331754, and further in view of More et al. (hereinafter as More) PGPUB 2011/0022826.
As per claim 4, Grobelny teach the method of claim 1.
Grobelny do not explicitly teach wherein the operation of powering on comprises sequentially powering on supply rails of the device. 
More teaches a method for booting a computing device with the use of a watchdog timer, which in the event of a device failure, initiates a reset to force all settings back to their default boot values [0204]. More is therefore similar to Grobelny because they have a watchdog timer that causes the device to reboot into a safer configuration. More further teaches wherein the operation of powering on comprises sequentially powering on supply rails of the device [FIG. 1: (rails 110 provide power from power blocks 109a-d to power domains 103a-c), 0187, and 0189: (control circuitry sends commands to each power block 109 to provide power to domains 103 along each individual rail 110)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use More’s teachings of sequentially powering multiple power rails in Grobelny. One of ordinary skill in the art would have been motivated to provide multiple power rails in Grobelny because it allows for implementation of multiple power domains, which allows for increased power savings when some components of the system are not in use.
Claim 14 is similar in scope to claim 4 as addressed above and is thus rejected under the same rationale.


Claims 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grobelny PGPUB 2015/0331754, and further in view of Friedman et al. (hereinafter as Friedman) PGPUB 2014/0281450.
As per claim 6, Grobelny teach the method of claim 5, further comprising resetting the device during the second time interval [step 314 performs reboot during the time interval of steps 314, 302, 304, 306, and 308 combined]. 
Grobelny does not teach resetting power to the device. Grobelny does not indicate if power to the device is cycled.
Friedman teaches a boot initialization method that performs a reboot using a different image if a watchdog timer times out. Friedman is therefore similar to Grobelny because they both utilize watchdog timers during the boot process and switch boot images. Friedman further teaches resetting power to the device [0050 and 0052: (watchdog timer performs power cycling when rebooting)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Friedman’s teachings of power cycling when performing the reboot in Grobelny. One of ordinary skill in the art would have been motivated to reset power when rebooting because it power cycles the components and allow their settings to be reset, thereby reducing possibility of corruption from a previous boot.
Claim 16 is similar in scope to claim 6 as addressed above and is thus rejected under the same rationale.


Claims 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grobelny PGPUB 2015/0331754 in view of More et al. (hereinafter as More) PGPUB 2011/0022826, and further in view of Friedman et al. (hereinafter as Friedman) PGPUB 2014/0281450.
As per claim 7, Grobelny and Friedman teach the method of claim 6.
Grobelny and Friedman do not explicitly teach further comprising sequentially powering on supply rails of the device after the second time interval. Grobelny and Friedman do not describe multiple power rails.
	More teaches a method for booting a computing device with the use of a watchdog timer, which in the event of a device failure, initiates a reset to force all settings back to their default boot values [0204]. More is therefore similar to Grobelny and Friedman because they have a watchdog timer that causes the device to reboot into a safer configuration. More further teaches sequentially powering on supply rails of the device after the second time interval [FIG. 1 and 0204-0205: (if reset command is received or if PMIC loses power, original boot settings need to be loaded again, which means control circuitry 111 would be reconfigured; control circuitry 111 controls the powering of rails 110)]. More teaches performing a reset to the PMIC, which would stop operation of power delivery to the power rails during the reset and resume power delivery to the power rails when PMIC is reconfigured.

Claim 17 is similar in scope to claim 7 as addressed above and is thus rejected under the same rationale.


Claims 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grobelny PGPUB 2015/0331754, and further in view of Olsen et al. (hereinafter as Olsen) PGPUB 2015/0339179.
As per claim 9, Grobelny teach the method of claim 1.
Grobelny do not teach further comprising determining a duration of the first time interval from a value stored in a register. Although Grobelny specifies the timer may be configured to expire after a time period that is indicative of a problem with the IHS boot process [0023], Grobelny does not indicate that the value of the watchdog timer is obtained from a register.
Olsen teaches the use of a watchdog timer on a microprocessor to ensure proper operation. Olsen is therefore similar to Grobelny since they both use watchdog timers on a computing system. Olsen further teaches determining a duration of the first time 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Olsen’s teachings of loading a watchdog timer with the time value stored in a register in Grobelny. One of ordinary skill in the art would have been motivated to load a watchdog timer with values from a register in Grobelny because configuration register would be a convenient location to specify configuration parameters such as a time period that is indicative of a problem with the IHS boot process, and referring to such a register to load the watchdog timer makes it easier to configure the watchdog timer.
Claim 19 is similar in scope to claim 9 as addressed above and is thus rejected under the same rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is reminded that in amending in response to a rejection of claims, the patentable novelty must be clearly shown in view of the state of the art disclosed by the references cited and the objections made. Applicant must also show how the amendments avoid such references and objections. See 37 CFR §1.111(c).
Brown et al. (PGPUB 2020/0012552) teaches using a watchdog timer during the boot process, and if the timer expires, rebooting or entering a safe mode.
Basehore et al. (PGPUB 2019/0018964) teaches a first time frame for receiving a message and a second time frame for a software update during boot, and entering the recovery mode if the message was not received in the first time frame.
Star et al. (PGPUB 2016/0232057) teaches booting in a normal mode or a safe mode if a component malfunctions during the normal/regular booting process.
Yu et al. (PGPUB 2011/0161646) teaches using boot flags and switching from a quick boot to general boot if a watchdog timer expires.
Hattori (PGPUB 2009/0240932) teaches booting from normal mode to safe mode and back to normal mode.
Erickson et al. (PGPUB 2004/0177242) teaches a watchdog timer providing a reset signal to reset an agent.
Milman et al. (PGPUB 2015/0363211) teaches rebooting to a safe mode when currently in normal mode or rebooting to a normal mode when in safe mode.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY CHAN whose telephone number is (571)270-5134.  The examiner can normally be reached on Monday - Friday 10-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANNY CHAN/Primary Examiner, Art Unit 2186